EXHIBIT 10.2

MENTOR CORPORATION

SHARE REPURCHASE TRANSACTION

Summary of Material Definitive Agreement

As part of the Company's share repurchase program, the Company agreed on June 5,
2006, to repurchase from an investment partnership managed by ValueAct Capital
2,000,000 shares of its common stock at $42 per share, a 0.5% discount from the
closing market price quoted on the New York Stock Exchange of $42.21 on June 5,
2006.  The 2.0 million shares were repurchased for a total of $84 million
pursuant to the Company's continuing stock repurchase program and represent
approximately 4.6% of outstanding shares before the transactions.  After the
transactions, ValueAct Capital, through several of its investment partnerships,
continues to own more than 2 million shares of Common Stock, or approximately 5%
of the outstanding shares of the Company, and continues to be represented on the
Company's Board of Directors by Mr. Jeff Ubben.  The repurchase of these shares
was pre-approved by the Audit Committee and the Board of Directors with
interested parties abstaining or not in attendance. 

 

 

 

 

--------------------------------------------------------------------------------